 Case: 4:16-cv-01437-NAB Doc. #: 69 Filed: 11/25/20 Page: 1 of 6 PageID #: 275




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


CEMENT MASONS LOCAL 527, et al.,                )
                                                )
             Plaintiffs,                        )
                                                )
        v.                                      )          Case No. 4:16-CV-1437 NAB
                                                )
PALAZZOLO CONSTRUCTION, LLC,                    )
                                                )
             Defendant.                         )

                               MEMORANDUM AND ORDER

         This closed matter is before the Court on Plaintiffs’ post-judgment Motion for Contempt

and Motion for Leave to File Instanter Plaintiffs’ Memorandum in Support of Body Attachment

and Affidavit for Attorneys’ Fees. [Doc. 68.]

   I.          Background

         Plaintiffs brought this action under the Employee Retirement Income Security Act of

1974 (ERISA), 29 U.S.C. §§ 1001 et seq., and the Labor Management Relations Act (LMRA),

29 U.S.C. §§ 141 et seq., seeking to enforce a Collective Bargaining Agreement (CBA) between

Plaintiff Cement Masons Local 527 and Defendant Palazzolo Construction, LLC. [Doc. 1.] Two

separate judgments totaling $7,699.91 were entered against Defendant. [Docs. 26, 48.] The Court

subsequently granted Plaintiffs’ motion to compel Defendant to produce documents and appear

for a deposition to aid in post-judgment discovery. [Doc. 56.] Defendant did not produce the

documents or appear for a deposition as ordered by the Court. Plaintiffs then filed a Motion for

Contempt. [Doc. 57.] Defendant did not oppose or otherwise respond to the motion.

         On July 23, 2018, the Court held a hearing on Plaintiffs’ post-judgment Motion for

Contempt. [Doc. 64.] Defendant failed to appear at the hearing. Based on the written motion and
 Case: 4:16-cv-01437-NAB Doc. #: 69 Filed: 11/25/20 Page: 2 of 6 PageID #: 276




Plaintiffs’ arguments presented at the hearing, the Court granted Plaintiffs’ motion for contempt

on the record on July 23, 2018, and then issued a written Order providing additional details on

July 27, 2018. [Doc. 65.]

         Pursuant to the July 27, 2018 Order, Defendant Palazzolo Construction, LLC was found

to be in contempt of this Court, Plaintiffs’ request for an award of attorney’s fees and costs

incurred in bringing their motion for contempt was granted, and Plaintiffs’ request for body

attachment was granted. The Court granted Plaintiffs leave until July 30, 2018 to file an affidavit

of fees and costs for the Court’s consideration. The Court also ordered Plaintiffs’ counsel to

submit to the Court documentation that clearly identifies the individual that Plaintiffs seek to

bring before the Court for personal contempt and his or her relationship to the Defendant no later

than July 30, 2018. [Doc. 65.]

         The July 27, 2018 Order gave Defendant the opportunity to purge itself of the contempt

by (1) submitting to a deposition by Plaintiff’s counsel within fourteen (14) business days of the

date of the Order; and (2) submitting the documents previously ordered produced within fourteen

(14) business days of the Order. [Doc. 65.] Defendant did not avail itself of this opportunity to

purge the contempt order.

   II.      Plaintiffs’ Motion for Leave to File Instanter Plaintiffs’ Memorandum in
            Support of Body Attachment and Affidavit for Attorneys’ Fees

         On October 10, 2018, Plaintiffs filed a Motion for Leave to File Instanter Plaintiffs’

Memorandum in Support of Body Attachment and Affidavit for Attorneys’ Fees. [Doc. 68.] In

support of the motion, Plaintiffs state that counsel was out of the country on the date of issuance

of the Court’s Order instructing Plaintiffs to file the aforementioned documentation, and counsel

inadvertently overlooked the issuance of that Order. In further support of the motion, Plaintiffs

file an Affidavit of Service of the Court’s May 4, 2018 and July 27, 2018 orders, a Memorandum

                                                2
 Case: 4:16-cv-01437-NAB Doc. #: 69 Filed: 11/25/20 Page: 3 of 6 PageID #: 277




in Support of Body Attachment, and Affidavit of Fees and Costs. Defendant has not opposed or

otherwise responded to Plaintiffs’ motion. Accordingly, in the interest of full consideration of the

issues that remain open in the Court’s July 27, 2018 contempt order, Plaintiffs’ Motion for Leave

to File Instanter Plaintiffs’ Memorandum in Support of Body Attachment and Affidavit for

Attorneys’ Fees is hereby GRANTED. [Doc. 68.] Accordingly, the Court will now consider

Plaintiffs’ submissions.

   III.      Plaintiffs’ Memorandum in Support of Body Attachment

          In Plaintiffs’ Memorandum in Support of Body Attachment, Plaintiffs state they seek the

body attachment of John Palazzolo, the principal of Defendant Palazzolo Construction, LLC.

[Doc. 68-2.] Plaintiffs include Defendant’s Articles of Organization reflecting Mr. Palazzolo’s

address and relationship to Defendant. [Doc. 68-3.] Plaintiffs further state that “as reflected on

the accompanying affidavit, John Palazzolo was served at that address with copies of this Court’s

May 4, 2018 and July 27, 2018 Orders.” [Doc. 68-2.] The “accompanying affidavit” filed is the

Affidavit of Isaiah Thomas. [Doc. 68-4.] Mr. Thomas attests that on October 1, 2018, “I did

serve a Memorandum and Order. Re: 4:15-cv-1437 NAB on John Palazzolo; Palazzolo

Construction, LLC… By personally serving John Palazzolo.” Mr. Thomas’s affidavit does not

indicate which order was personally served on Mr. Palazzolo. The Court ordered Plaintiffs to

effect personal service of both the May 4, 2018 Order [Doc. 56] and the July 27, 2018 Order

[Doc. 65] on Defendant and the company representative that Plaintiffs wish to bring before the

Court, and to file evidence of the certificate of service. Taking into consideration the relief

sought, the Court believes further evidence of personal service of both orders on Mr. Palazzolo is

appropriate.




                                                 3
 Case: 4:16-cv-01437-NAB Doc. #: 69 Filed: 11/25/20 Page: 4 of 6 PageID #: 278




         In addition, the Court recognizes that significant time has passed since Plaintiffs filed the

present submissions. A supplemental filing by Plaintiffs will allow the Court to confirm that

since the filing of Plaintiffs’ original motion for contempt and memorandum in support of body

attachment, Defendant has continued its non-compliance with the Court’s Orders, and Mr.

Palazzolo continues to be the appropriate person to be haled into Court to show cause for

Defendant’s contempt.

         Assuming Plaintiffs can provide assurances regarding the personal service of the

aforementioned Orders on Defendant and its personal representative, the Court is inclined to

issue the writ of body attachment and order the United States Marshals Service to bring Mr.

Palazzolo before this Court for an examination under oath and to show cause why he should not

be incarcerated for failure to comply with the Court’s orders. However, the Court recognizes that

the spread of the COVID-19 virus has created extenuating circumstances such that an in-person

civil contempt proceeding may not be reasonably practicable during this period of national

emergency.

         In light of the foregoing considerations, the Court will continue to hold the July 23, 2018

oral order granting Plaintiffs’ request for body attachment in abeyance. Plaintiffs are instructed

to serve this Order on Defendant and on John Palazzolo at the physical address where Mr.

Palazzolo may be found for execution of a writ of body attachment. Plaintiffs shall promptly file

evidence of service of this Order, and the prior orders as discussed above, as well as

confirmation of Defendant’s continued non-compliance with the Court’s prior orders.

   IV.      Plaintiffs’ Affidavit for Attorneys’ Fees




                                                  4
    Case: 4:16-cv-01437-NAB Doc. #: 69 Filed: 11/25/20 Page: 5 of 6 PageID #: 279




          The Court ordered Plaintiffs to file an affidavit for fees and costs in support of the award

granted in the July 27, 2018 Order. The Court is in receipt of the Affidavit of Greg A. Campbell,

counsel for Plaintiffs. 1 [Doc. 68-1.]

          Counsel states that his law firm expended a total of 8.3 hours related to efforts to compel

Defendant to submit to a deposition in 2018. Counsel states that the hours and rates were as

follows: As a partner, his services were billed to clients at $200 per hour, and he expended 2.8

hours. His associate’s services were billed to clients at $190 per hour, and his associate expended

5.1 hours. His paralegal’s services were billed to clients at $110 per hour, and his paralegal

expended .4 hours. Affidavit of Greg A. Campbell, Doc. 68-1 at ¶¶ 2-3. The reasonable and

necessary services performed included “review of documents, telephone calls and emails,

attorney conferences, correspondence; preparing for deposition; making record of deposition

non-appearance; drafting and filing of contempt documents; attending contempt hearing;

preparing affidavits and related documents.” Id. at ¶ 3.

          Counsel states that Plaintiffs have or will be billed for $1,569.00 for legal services

provided and $81.76 for service of Court Orders by special process server. Plaintiffs seek and

request a total of $1,650.76 in legal fees. Id. at ¶¶ 4-5. The Court finds such fees to be

reasonable.

     V.      Conclusion

          Accordingly,




1
  The Court is also in receipt of the Affidavit of Attorneys’ Fees filed by associate and affiant Nathan Gilbert on July
30, 2018. [Doc. 66.] Plaintiffs’ motion for leave filed on October 10, 2018 includes the present Affidavit of Greg A.
Campbell, who was out of the country at the time of the filing of Mr. Gilbert’s affidavit. Based on a comparison of
the two affidavits and a review of Plaintiffs’ motion for leave, the Court believes that Plaintiffs intend for the
Affidavit of Greg A. Campbell to supersede Mr. Gilbert’s Affidavit and will consider only Mr. Campbell’s Affidavit
in awarding fees.

                                                           5
 Case: 4:16-cv-01437-NAB Doc. #: 69 Filed: 11/25/20 Page: 6 of 6 PageID #: 280




       IT IS HEREBY ORDERED that Plaintiffs’ Motion for Leave to File Instanter

Plaintiffs’ Memorandum in Support of Body Attachment and Affidavit for Attorneys’ Fees is

GRANTED. [Doc. 68.]

       IT IS FURTHER ORDERED that the Court’s oral order granting Plaintiffs’ request for

body attachment continues to be HELD IN ABEYANCE. Plaintiffs’ counsel shall, within sixty

(60) days of this Order, submit a supplemental memorandum to the Court confirming that John

Palazzolo continues to be the appropriate individual to bring before the Court for personal

contempt and on behalf of Defendant. Plaintiffs’ supplemental memorandum shall confirm

whether the Court’s Orders dated May 4, 2018 and July 27, 2018 were personally served on Mr.

Palazzolo.

       IT IS FURTHER ORDERED that Defendant Palazzolo Construction is liable for

Plaintiffs’ attorneys fees and costs to Plaintiffs for having to bring its motion to compel and for

contempt in the amount of $1,650.76.

       IT IS FURTHER ORDERED that Plaintiffs shall effect service of this Order on

Defendant and on Mr. Palazzolo by whatever means they believe to be most effective, and shall

promptly file a certificate of such service.

       IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this Order to

Defendant Palazzolo Construction, LLC at 11050 Mars Lane, Maryland Heights, Missouri 63042

via UPS Signature Required, in addition to service via regular mail.

Dated this 25th day of November, 2020.

                                                 NANNETTE A. BAKER
                                                 UNITED STATES MAGISTRATE JUDGE




                                                6
